Citation Nr: 1517734	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-19 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than January 24, 2001, for a grant of a total disability rating for compensation based on individual unemployability (TDIU) due to clear and unmistakable error (CUE) in a March 11, 1997 rating decision.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

The Veteran served on active duty from February 1996 to October 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse action by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (hereinafter RO).


FINDINGS OF FACT

1. In a March 11, 1997 rating decision, the RO granted service connection for a low back disability, assigning a 60 percent rating for that disability. 

2. The veteran's initial claim for entitlement to a TDIU was received on January 24, 2001. 

3. The March 11, 1997 decision, which did not contain a decision regarding entitlement to a TDIU because the Veteran had not filed a claim for that benefit, was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 24, 2001, for a grant of a TDIU are not met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

 In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Here, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Analysis

Pursuant to 38 C.F.R. § 3.104(a) (2014), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis." See also 38 U.S.C.A. 
§ 5108 (West 2014). An exception to this rule is when VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105. See also 
38 U.S.C.A. §§ 210(c), 7103 (West 2014). 

Under 38 C.F.R. § 3.105(a), a prior final decision of VA can be reversed or amended where evidence establishes "clear and unmistakable error." The Court has provided a three-part test to determine if there was CUE in a prior decision, as follows: 

(1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE. Luallen v. Brown, 8 Vet. App.92, 95 (1995). A mere misinterpretation of facts does not constitute CUE. Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

CUE "is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error." Fugo v. Brown, 
6 Vet. App. 40, 43 (1993). Breach of duty to assist in development of the claim cannot serve as a basis for claiming CUE. Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App 377, 383-84 (1994).

In the rating decision from which this appeal arises, the RO granted entitlement to a TDIU effective January 24, 2001, the date of filing of the initial claim for a TDIU. In a February 2011 written statement, the Veteran indicated that there was CUE in a March 1997 rating decision, granting service connection for a low back disability and assigning a 60 percent rating effective March 11, 1997, the filing date for that particular claim. The Veteran stated that the CUE arose when the RO "failed in the duty to assist" him by not advising him at the time of the March 1997 decision that he could be granted a TDIU due to his service-connected low back disability. 

The Board finds that the March 1997 rating decision does not contain CUE. CUE may only be granted on the basis of errors of fact or law. The breach of the duty to assist in development of the claim cannot serve as a basis for claiming CUE. Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App 377, 383-84 (1994). The Veteran's contentions, based on a failure in the duty to assist in asserting a potential claim for a TDIU, cannot be used as a basis for a valid CUE claim. Additionally, the Veteran did not file an initial claim for entitlement to a TDIU until January 24, 2001. As noted in an October 2006 Board decision, denying the Veteran's previous claim for entitlement to an earlier effective date for entitlement to a TDIU on a non-CUE-related basis, VA did not receive any document prior to January 24, 2001, indicating that the Veteran was unable to secure or maintain employment due to a service-connected disability. As the issue of an entitlement to a TDIU was not before the RO in March 1997, the RO did not fail in assisting the Veteran in its development at that time.  

The Veteran appears to be basing his claim for an earlier effective date for a TDIU on a fairly recent Court decision. In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, was not a separate claim for benefits, but rather involved an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation. Under Rice, in adjudicating the Veteran's claim for service connection for a low back disability in March 1997, the RO arguably could have considered entitlement to a TDIU. As Rice was not decided until 2009, however, any liberalizing effect of the decision is not retroactive, but rather applies from the date of the decision (2009) onward. C.f. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Veteran's claim for entitlement to an effective date earlier than January 24, 2001, for a grant of a TDIU due to CUE in a March 11, 1997 rating decision must be denied.










ORDER

Entitlement to an effective date earlier than January 24, 2001, for a grant of a TDIU due to CUE in a March 11, 1997 rating decision is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


